Citation Nr: 0428371	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-200 85A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES


Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 until he was determined to be unsuitable for 
service in May 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although the RO ultimately found that new and material 
evidence had been received, reopened the claim, and denied it 
on the merits, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The issue has been 
characterized accordingly.


FINDINGS OF FACT

1.  Prior rating decisions, most recently in August 1994, and 
which either were unappealed or involved an unperfected 
appeal, denied and declined to reopen a claim of service 
connection for a variously diagnosed psychiatric disability, 
essentially on the basis that such disability was unrelated 
to service or to psychiatric complaints or events therein.  

2.  Evidence received since the August 1994 rating decision 
tends to show that the veteran has a psychiatric disability 
(PTSD) that is related to an event in service; it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The evidence reasonably establishes that the veteran has 
PTSD stemming from a stressor event in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a psychiatric disorder may 
be, and is, reopened.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156 (2003).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§  1110, 1131 (West  2002); 38 C.F.R. §  3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published.  The 
VCAA applies in the instant case.  However, as the 
determination below constitutes a grant of the benefit 
sought, there is no need to belabor the impact of the VCAA at 
this point.  

Notably also, in correspondence attached to his July 1997 VA 
Form 9, the veteran and his representative requested a 
hearing officer hearing.  While the record does not reflect a 
response to this request, the decision below is favorable to 
the veteran, and he is not prejudiced by the Board's 
proceeding with appellate review at this time.

II.  Factual Background

In various prior rating decisions that were either unappealed 
or in which an appeal had not been perfected, most recently 
in August 1994, the RO denied (and then declined to reopen) a 
claim of service connection for a variously diagnosed 
psychiatric disorder, to include schizophrenia and 
posttraumatic stress disorder symptoms (PTSD).   Those 
decisions became final.  38 U.S.C.A. § 7105.  
Evidence of record in August 1994

The veteran's entrance examination does not show any history, 
complaints, or findings of any psychiatric disorder.  His 
service medical records (SMR's) include various complaints 
and treatment for headaches and dizziness.  In August 1971, 
it was noted that he was anxious and depressed about 
shipboard life and that he seemed to have a schizoid 
personality.  On March 1972 psychiatric consultation the 
provisional diagnosis was anxiety neurosis with multiple 
psychosomatic complaints.  His mental status was clear 
sensorium with memory intact.  He had tight associations and 
a high degree of intellectualizing almost to the point of 
confusion.  The impression was immature personality disorder, 
manifested by psychosomatic reactions to the stress of the 
environment combined with the lack of feeling of 
accomplishment.  It was advised that he be separated from 
service because he was unsuitable.  

In a physician's certificate by Dr. D.M in September 1978, 
the diagnosis was schizoid personality disorder with a 
history of psychotic decompensation.  A treatment record from 
Palo Alto VA Hospital shows that the veteran was admitted 
from April to May 1978 for chronic paranoia schizophrenia.  
On November 1978 VA psychiatric evaluation the diagnosis was 
acute paranoid schizophrenic episode that has not fully 
resolved. 

A statement received in August 1980 indicates that the 
veteran applied for social security disability benefits in 
April 1978, which were awarded based on his psychiatric 
disorder. 

Correspondence and treatment notes from Herrick Hospital and 
Health Center received in April 1983 show that in October 
1980 the veteran was admitted with a diagnosis of an 
undifferentiated schizophrenic reaction.  The discharge 
diagnosis was the same.  The veteran claimed that his illness 
dated back to 1969, while he was aboard the USS 
Constellation.  He found his responsibilities as a crewmember 
to be overwhelming.  

Correspondence in April 1983 from the Program Director of the 
Bonita House, Inc., who is not a doctor, suggests that the 
disorder was present since childhood, but was exacerbated by 
the psychosocial stress the veteran experienced in the Navy.  

An injury report from the USS Constellation (dated November 
1971), received in April 1983 shows that the veteran hit his 
head on a U-frame and required sutures.  

At an October 1990 personal hearing the veteran testified 
that he had a serious head injury in service that required 
stitches, in which afterwards he began to have problems with 
sleeping.  His friend, D.W., who knew the veteran before he 
went into the Navy, testified that he noticed a huge 
difference in his behavior at least within seven months of 
his discharge from service. 

Treatment records from Dr. J.L., a private psychiatrist, from 
January 1990 to April 1992 reflect psychiatric treatment. 

On July 1992 VA examination it was noted that the veteran's 
military history included two major fires on the ship as well 
as activity that occurred in his work area, in the Radar 
room.  The findings were that he has a schizoid premorbid 
history, including that possibly at the time he was 
discharged with a label of a personality disorder, he 
probably was fairly schizoid.  At the time of this 
examination it was impossible to elicit any underlying 
anxiety, or PTSD because of the major mental disorder that 
was present, including thought disorganization.  

Medical records from Dr. J.L. from June 1984 to February 1993 
and from the VA Medical Center in Martinez from October 1992 
to August 1993 reflect further psychiatric treatment. 

Evidence received since August 1994

A comprehensive statement from Dr. J.L. indicates that the 
veteran is not a classic paranoid schizophrenic and may have 
a "form fruste" (an unusual form) and a variant of 
schizoaffective schizophrenia, which is marked by a mixture 
of schizophrenia and manic depressive symptomology.  Dr. J.L. 
believes that the veteran has an emerging history suggestive 
of PTSD, which has been essentially hidden behind or veiled 
by schizophrenia overlay.  The basis of this opinion is that 
there has been a progressive diminution of schizophrenia 
symptomology and a progressive emergence at the same time of 
symptoms suggestive of PTSD.  It is Dr. J.L.'s opinion that 
there is a casual connection to the veteran's experiences in 
service.  Dr. J.L. noted that the veteran reported to him, 
without any prompting or coaching, intrusive flashbacks 
relating to military experiences, including fires aboard 
ship.  Furthermore, the veteran demonstrated obsessions and 
remunerations (another hallmark of PTSD) and harbored 
emotions regarding his military experience that constitute 
traumatic injuries are still closely held.  He still had 
nightmares about his experiences in the military.  Dr. J.L. 
had treated the veteran for over 15 years and believed that 
the veteran was unable to report some of his mental 
experiences because of the overwhelming nature of the 
predominant diagnosis of schizophrenia.  

On VA psychiatric evaluation in July 1996 the diagnoses were 
schizophrenia and PTSD.  In the course of the examination the 
veteran described his stressors in service, which included 
fires aboard his ship.  

June 1997 to September 1997 medical records from Dr. J.L 
include an October 1997 statement from Dr. J.L. indicating 
that the veteran does manifest psychiatric symptoms tenuously 
related to his military service, underlying and preceding the 
schizophrenia.  

The Center for Research of Unit Records has verified that 
during the time the veteran served on board the USS 
CONSTELLATION, there was a fire on the ship, with resulting 
injuries.  

Medical records from VAMC Martinez from August 1997 to 
January 2001 show continuing psychiatric treatment.  



III.	Criteria and Analysis

The August 1994 rating decision declining to reopen the claim 
of service connection a chronic acquired psychiatric 
disorder, to include schizophrenia and PTSD was not appealed, 
and is final based on evidence then of record.  38 U.S.C.A. 
§ 7105.  Under 38 U.S.C.A. § 5108, VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence received since August 1994 
rating decision is new, as it was not previously of record.  
Since it tends to show the veteran has PTSD related to an 
incident in service, it contributes to a more complete 
psychiatric disability picture, is material to the matter at 
hand,, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As it is 
both new and material, the claim may be reopened. 

While the veteran clearly has co-existing psychiatric 
disability, both VA and private psychiatric evaluations have 
also produced in a diagnosis of PTSD.  Both the VA and 
private psychiatric evaluators have noted the stressor event 
of a fire aboard the veteran's ship in service.  There is no 
competent evidence to the contrary.  The competent evidence 
supports the veteran's claim, and service connection for PTSD 
is warranted.  


ORDER

The claim of service connection for a psychiatric disorder, 
to include PTSD, is reopened, and service connection for PTSD 
is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



